Order entered June 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00115-CV

         SHIHAB DIAIS AND ODESSA DENTAL SOLUTIONS, P.A., Appellants

                                               V.

 LAND ROVER DALLAS, L.P. AND SNELL MOTOR COMPANY OPERATIONS GP,
                 LLC, GENERAL PARTNER, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-01137

                                           ORDER
       We GRANT appellees’ June 10, 2015 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than June 26, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE